It is my great honour 
to represent Ireland today at the General Assembly. 
Regrettably, this gathering comes at a dangerous time in 
global history. Delegates here represent a world facing 
many challenges, but they are challenges that can be 
tackled with unity of purpose and surmounted through 
strong leadership, especially from this Organization, 
the United Nations. Indeed, the United Nations must be 
at the vanguard of efforts to eradicate terrorism where 
it flourishes, to preserve the sovereignty of States 
where it is threatened and to promote and protect peace 
and human rights where those essential components of 
human dignity and human happiness are lacking.

In my address this afternoon, I will focus on 
the conflicts that beset the Middle East and Eastern 
Europe, and I will do so in a way that reflects the 
foreign policy tenets of my country: first, dialogue 
and compromise as the solution to intractable conflicts 
between peoples; secondly, respect for the rule of law 
and solidarity within the international community 
when a democratic State is threatened; thirdly, a strong 
commitment to peacekeeping while preserving Irish 
military neutrality; fourthly, the critical importance of 
development; and last but not least, the promotion of 
human rights, in particular the rights of minorities and 
of women and girls in this troubled world.

I will begin by outlining some thoughts on the 
importance of reform of the United Nations and its 
Security Council. We see a world beset by warfare 
and terror on many fronts. Heart-rending reports of 
escalating casualty and refugee numbers, the slaughter 
of innocents, the suffering of children and vulnerable 
adults in Iraq, Syria, Gaza, Ukraine and many other 
conflicts dominate the news on our airwaves and 
television news and on the Internet. The people we 
represent in the Assembly rightly expect the United 
Nations to be a source of action. Regrettably, too 
often, they see an institution that seems hamstrung and 
stymied in situations where it needs to be both decisive 
and strong.

It is not that we lack the necessary instruments; the 
many achievements of this great Organization amply 
demonstrate its capacity to act decisively and effectively 
when the necessary political will is forthcoming. For 
the United Nations to meet the manifold, complex 
and grave challenges that are dominating this year’s 
session of the Assembly, the Organization must review 
its working methods and priorities. Resources must be 
directed to the areas of greatest need and used with the 
utmost efficiency.

In particular, we must see new approaches to the 
work of the Security Council — something Ireland 
and its partners in the Accountability, Coherence and 
Transparency Group have been actively promoting. 
While Ireland would like to see the veto power in the 
Council ultimately abolished, we strongly welcome 
the initiative of France, supported by Mexico, to 
better regulate the use of that power by the Council’s 
permanent members. Moreover, Ireland supports an 
increase in the membership of the Security Council to 
more closely reflect regional balances as well as the 
current realities of population and economic weight in 
the world.

The challenge of achieving peace in the Middle East 
remains as great as ever. As Member States, we must do 
more to assist the United Nations in its vital life-saving 
efforts in Syria and the many other humanitarian 
challenges confronting the broader region. I want to 
pay particular tribute here to the heroic role of the 
United Nations Relief and Works Agency for Palestine 
Refugees in the Near East and its brave and dedicated 
staff in Gaza, 11 of whom tragically lost their lives 
during the recent horrific conflict. We are all indebted 
to Pierre Krähenbühl and his colleagues for providing 
an indispensable lifeline to the people of Gaza over 
many years.

Our goal must be to ensure that there is no return to 
the recurrent cycles of violence that we have witnessed 
in Gaza and southern Israel on three occasions now, 
most devastatingly during July and August. Each cycle 
of violence appears to harden attitudes on both sides of 
the conflict, and yet, ultimately, no one can want peace 
more than those most directly affected by its absence.

It is widely acknowledged that the achievement of 
a lasting peace requires that the underlying issues that 
gave rise to the most recent bout of violence must be 
definitively addressed. The closures and restrictions 
that have applied to Gaza for seven long years now must 
be brought to an end. Equally, there must be assurances 
for all Israelis and Palestinians that they will not 
be subjected to indiscriminate violence, whether 
that violence comes in the form of rocket attacks 
targeting Israel or retaliatory strikes with devastating 
consequences for Gaza and its people.

It is also now long past time for the attainment 
of a comprehensive peace between the Israeli and 
Palestinian peoples. None of us is under any illusions 
about the difficult and painful compromises that will 
be involved. In essence, however, I believe that most 
Israelis and Palestinians recognize that the only true 
basis for peace and security between them lies in the 
realization of a just, negotiated two-State solution. It 
remains vital that all actions or policies that impede 
that prospect be avoided.

While there is at least a clear vision of the difficult 
compromises necessary to achieve a lasting peace 
between the peoples of Israel and Palestine, the situation 
in neighbouring Syria appears at the moment to present 
an even greater challenge. Over the past three and a 
half years, almost 200,000 people have lost their lives 
at the hands of the State and militant groups in that 
vicious conflict. Ultimately, the solution to Syria’s 
civil war is not a military one. I strenuously urge all in 
the international community to fully support Special 
Envoy De Mistura in his efforts to promote a political 
settlement based on the principles of the Geneva 
communiqué of 30 June 2012. The flagrant violation of 
international law by all sides in the Syrian conflict must 
be confronted and referred to the International Criminal 
Court. All sides, particularly the Al-Assad regime, must 
comply with their obligations under Security Council 
resolutions 2165 (2014) and 2139 (2014), and put an 
end to their obstruction of vital humanitarian efforts 
and to obscenities such as besieging communities and 
attempting to starve them into submission.

The growth of the extremism we are now witnessing 
across the region is a cause for significant concern and 
one that I know is shared by everyone in the Assembly. 
The bloodlust and inhumanity that the Islamic State in 
Iraq and the Sham (ISIS) is displaying in those countries 
has shocked and appalled all civilized people. The 
destruction and displacement of the ancient Christian 
communities of northern Iraq has been harrowing to 
witness. The gratuitous and almost casual approach 
to that most gruesome form of murder, beheading; the 
barbaric sexual violence perpetrated against women and 
girls; the base corruptness of putting military weapons 
in the hands of children; the scapegoating of people 
based on their ethnicity or religion, whether Christian, 
Yazidi, Kurdish, Sunni, Shia or Jewish — all of that, 
taken together, harks back to a mentality and a culture 
we thought had long been consigned to the dustbin of 
history. The rise of ISIS, the continued activities of 
Al-Qaida and the growing strength of Boko Haram 
make it clear that there is no room for complacency 
in the international community when it comes to the 
growth of extremism. We must unite and mobilize to 
confront this threat, and we must do so with a real sense 
of urgency.

Ukraine is the most dangerous political crisis to 
occur in Europe for several decades. The situation 
there has profound implications for the viability and 
future of an international system that upholds the rule 
of law. The actions of the Russian Federation, first in 
Crimea and then in eastern Ukraine, clearly contravene 
a wide range of international agreements. We should 
remember first and foremost the deplorable violence 
that has been inflicted on innocent civilians in Ukraine 
over many months and the serious humanitarian crisis 
that has ensued. There can be no military solution to 
this crisis. We firmly support the path of diplomatic 
dialogue and welcome President Poroshenko’s peace 
plan. We were encouraged by the Minsk agreement 
reached earlier this month within the framework of 
the Trilateral Contact Group. A sustainable political 
solution must be based on the principle of respect for 
Ukraine’s sovereignty and with clear guarantees on 
border security, the disarmament of all illegal groups 
and the withdrawal of foreign forces.

Ireland has a proud tradition of involvement in 
United Nations peacekeeping missions all over the 
world, beginning in 1958. Our troops have made an 
important contribution to international peace and 
stability; 82 of them have made the ultimate sacrifice. I 
take this opportunity to recall and salute all those who 
have fallen in United Nations peacekeeping operations 
since we met for the general debate a year ago. Today, 
some 370 Irish men and women are serving on United 
Nations peacekeeping missions, the majority in the 
Middle East. The environment in which they serve 
has become increasingly complex and challenging. As 
it is for the Department for Peacekeeping Operations, 
the safety and security of our personnel is a very high 
priority for us, and I warmly welcome the Secretary-
General’s announcement that there will be a review of 
United Nations peacekeeping. That should ensure that 
the Organization retains the capacity to promote peace 
and stability internationally.

The Assembly can rest assured that Irish men 
and women will continue to wear the blue beret with 
pride in service of the United Nations and in pursuit 
of a better world. Last week, at the high-level meeting 
on peacekeeping hosted by the Secretary-General and 

Vice-President Biden of the United States, I was pleased 
to announce an initiative by my Government to deliver 
a new programme for training African peacekeepers 
that will include a specific focus on areas such as the 
protection of civilians, gender sensitivity, human rights, 
leadership training and logistics.

The full and equal participation of women is 
another essential component in building peaceful, 
stable societies. Women are key agents of change 
and must be full protagonists in our ongoing global 
story. Political will is a crucial element in driving 
women’s empowerment and gender equality going 
forward. Security Council resolution 1325 (2000) was 
a milestone in recognizing that reality, and subsequent 
resolutions, most recently resolution 2122 (2013), 
demonstrate our resolve to pursue the goal of women’s 
full and empowered participation in the political 
process. The current agenda of the United Nations 
includes a welcome and necessary increase in the focus 
on tackling the scourge of sexual violence in armed 
conflict. 

But we must translate our global commitment into 
concrete action. Achieving real gender equality requires 
a commitment from all of us here, men and women. It 
is a commitment that Ireland is proud to have made, 
and next January we launch our second national action 
plan on women, peace and security. It is just part of our 
ongoing commitment to ensuring that women and girls 
can reach their full potential, live a life free from fear 
and fully take their place at the decision-making table.

The global threat posed by the spread of Ebola in 
West Africa is a reminder that not all the challenges we 
face are man-made. Ireland is active in addressing this 
epidemic in Liberia and Sierra Leone. Security Council 
resolution 2177 (2014), sponsored by 130 Member 
States, indicates the seriousness with which the world 
regards the problem and the need for urgent action on 
the part of the United Nations.

Next year, 2015, will be a critical one in the 
fight to end extreme poverty and hunger. We have 
15 months to maximize progress under the Millennium 
Development Goals and a mere 12 in which to negotiate 
a new framework for international development. That 
framework must mark an important shift to sustainable 
development, with clear and ambitious targets that can 
help to end extreme poverty, hunger and malnutrition in 
a single generation. Ireland continues to play its part at 
the United Nations and with our partners on the ground. 
We have focused sharply on the continuing scandals of 
hunger, child stunting and maternal mortality in a world 
of plenty. I am pleased that last week the Human Rights 
Council adopted a draft resolution, led by Ireland, on 
the preventable mortality and morbidity of children 
under 5. It is indeed deplorable that some 6.6 million 
children under the age of 5 die annually, mainly from 
preventable and treatable causes.

Ireland is working with its partners in Africa on 
the devastating impact of climate change, especially 
on smallholder agriculture. Last week we joined the 
Alliance for Climate Smart Agriculture. On Thursday, I 
co-hosted a meeting here at the United Nations in support 
of the Secretary-General’s Zero Hunger Challenge. 
And days earlier, in Dublin, UNICEF Ireland brought 
to me the voices of Ireland’s young people, calling on 
us to strengthen our efforts and reminding me, in their 
words, that “It’s about us”. Ireland’s commitment to 
a more equal, inclusive and sustainable future for the 
world’s children is demonstrated in practice through 
our development programme and our work with our 
partners in sub-Saharan Africa. Despite the extremely 
difficult economic circumstances of recent years, we 
are proud that we have stabilized funding for our aid 
programme. The fight to end poverty and hunger will 
remain a central tenet of our foreign policy.

Recent events worldwide have demonstrated that 
human rights and fundamental freedoms continue to 
be violated and threatened, particularly in times of 
conflict. In many parts of the world today, brave women 
and men seek to highlight and address abuses of human 
rights, and to stand up for those who are oppressed or 
without a voice. I salute the courage of those human 
rights defenders and pledge that we in Ireland will 
continue to work for decisive action, whether in the 
United Nations or the European Union, in order to 
support them. As a member of the Human Rights 
Council, Ireland has sought to highlight the important 
contribution of civil society to advancing human rights 
and building democratic societies.

Last week, the Council adopted by consensus 
the significant resolution 2178 (2014), led by Ireland, 
calling on States to create and maintain a safe and 
enabling environment in which civil society can 
operate. We strongly condemn all forms of persecution 
and discrimination based on religion or belief. The 
persecution of Christians and other minorities in the 
Middle East, and the recent rise of anti-Semitic attacks, 
particularly in a number of European countries, are 
causes of grave concern for me. Too often throughout 


history, the world has looked the other way when 
vulnerable minorities were being targeted, often as a 
prelude to a more serious conflict.

On a more positive note, as a former Minister for 
Children and Youth Affairs in Ireland, I felt particularly 
honoured last week to ratify the third Optional Protocol 
to the Convention on the Rights of the Child, reaffirming 
the commitment of my Government to the protection 
and promotion of the rights of children in Ireland.

In conclusion, I believe that at its most effective this 
great Organization, the United Nations, is a force for 
good in the world and has much untapped potential. The 
undoubted achievements in areas, such as peacekeeping, 
conflict resolution, development and humanitarian 
action, to which Ireland is proud to contribute, should 
renew our faith in our collective ability and inspire us 
to meet the challenges that confront us now and many 
of those that will lie ahead in the future.
